Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 1 of 21 Page ID #:578




  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
       JANE DOE
 11
                   Plaintiff,                   Case No. SACV 20-00322-JWH (GJS)
 12
              v.
 13
       COUNTY OF ORANGE; DON
 14    BARNES; WILLIAM BAKER;                   STIPULATED PROTECTIVE ORDER
       JOE BALICKI; MARK
 15    STICHTER; and DOES 1-10,
       inclusive
 16
                   Defendants.
 17

 18

 19   1.    A. PURPOSES AND LIMITATIONS

 20         Discovery in this action is likely to involve production of confidential,
 21
      proprietary or private information for which special protection from public
 22

 23   disclosure and from use for any purpose other than prosecuting this litigation may

 24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 25
      enter the following Stipulated Protective Order. The parties acknowledge that this
 26

 27   Order does not confer blanket protections on all disclosures or responses to

 28   discovery and that the protection it affords from public disclosure and use extends
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 2 of 21 Page ID #:579




  1
      only to the limited information or items that are entitled to confidential treatment

  2   under the applicable legal principles.
  3
            B. GOOD CAUSE STATEMENT
  4

  5         This action is likely to involve information for which special protection from

  6   public disclosure and from use for any purpose other than prosecution of this action
  7
      is warranted. Such confidential and proprietary materials and information consist
  8

  9   of, among other things, training information and evaluations contained in the

 10   personnel files of County Defendants or any other County deputy which is
 11
      confidential and has not been made public, including any and all citizen’s
 12

 13   complaints and/or complaints, reviews, or discipline initiated by other law

 14   enforcement personnel, information contained in the investigation reports into civil
 15
      rights violations, training and evaluations, which are confidential and have not been
 16

 17   made public; information regarding the layout, dimensions, measurements,
 18   organization, and staffing of the Women’s Central Jail (“WCJ”) located at 44 Civic
 19
      Center Plaza, Santa Ana, CA 92703; identifying and personal information of
 20

 21   Plaintiff, County Defendants and employees of WCJ including but not limited to:
 22   name, date of birth, phone number, home address, personal email address, and
 23
      present and former employers; confidential and non-public policies and procedures
 24

 25   of the WCJ that if made public may compromise the safety of personnel and inmates
 26   at WCJ; and Plaintiff’s medical and financial information. The release of such
 27
      information raises issue of personal and public safety. Accordingly, to expedite the
 28
                                                 2
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 3 of 21 Page ID #:580




  1
      flow of information, to facilitate the prompt resolution of disputes over

  2   confidentiality of discovery materials, to adequately protect information the parties
  3
      are entitled to keep confidential, to ensure that the parties are permitted reasonable
  4

  5   necessary uses of such material in preparation for and in the conduct of trial, to

  6   address their handling at the end of the litigation, and serve the ends of justice, a
  7
      protective order for such information is justified in this matter. It is the intent of the
  8

  9   parties that information will not be designated as confidential for tactical reasons

 10   and that nothing be so designated without a good faith belief that it has been
 11
      maintained in a confidential, non-public manner, and there is good cause why it
 12

 13   should not be part of the public record of this case.

 14         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 15
              The parties further acknowledge, as set forth in Section 12.3, below, that this
 16

 17   Stipulated Protective Order does not entitle them to file confidential information
 18   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 19
      and the standards that will be applied when a party seeks permission from the court
 20

 21   to file material under seal.
 22         There is a strong presumption that the public has a right of access to judicial
 23
      proceedings and records in civil cases. In connection with non-dispositive motions,
 24

 25   good cause must be shown to support a filing under seal. See Kamakana v. City and
 26   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 27
      Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 28
                                                  3
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 4 of 21 Page ID #:581




  1
      Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders

  2   require good cause showing), and a specific showing of good cause or compelling
  3
      reasons with proper evidentiary support and legal justification, must be made with
  4

  5   respect to Protected Material that a party seeks to file under seal. The parties’ mere

  6   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
  7
      without the submission of competent evidence by declaration, establishing that the
  8

  9   material sought to be filed under seal qualifies as confidential, privileged, or

 10   otherwise protectable—constitute good cause.
 11
            Further, if a party requests sealing related to a dispositive motion or trial, then
 12

 13   compelling reasons, not only good cause, for the sealing must be shown, and the

 14   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 15
      See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 16

 17   each item or type of information, document, or thing sought to be filed or introduced
 18   under seal in connection with a dispositive motion or trial, the party seeking
 19
      protection must articulate compelling reasons, supported by specific facts and legal
 20

 21   justification, for the requested sealing order. Again, competent evidence supporting
 22   the application to file documents under seal must be provided by declaration.
 23
            Any document that is not confidential, privileged, or otherwise protectable in
 24

 25   its entirety will not be filed under seal if the confidential portions can be redacted.
 26   If documents can be redacted, then a redacted version for public viewing, omitting
 27
      only the confidential, privileged, or otherwise protectable portions of the document,
 28
                                                  4
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 5 of 21 Page ID #:582




  1
      shall be filed. Any application that seeks to file documents under seal in their

  2   entirety should include an explanation of why redaction is not feasible.
  3
      2.     DEFINITIONS
  4

  5          2.1    Action: this pending federal lawsuit.

  6          2.2    Challenging Party: a Party or Non-Party that challenges the
  7
      designation of information or items under this Order.
  8

  9          2.3    “CONFIDENTIAL” Information or Items: information (regardless of

 10   how it is generated, stored or maintained) or tangible things that qualify for
 11
      protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 12

 13   the Good Cause Statement.

 14          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 15
      their support staff).
 16

 17          2.5    Designating Party: a Party or Non-Party that designates information or
 18   items that it produces in disclosures or in responses to discovery as
 19
      “CONFIDENTIAL.”
 20

 21          2.6    Disclosure or Discovery Material: all items or information, regardless
 22   of the medium or manner in which it is generated, stored, or maintained (including,
 23
      among other things, testimony, transcripts, and tangible things), that are produced or
 24

 25   generated in disclosures or responses to discovery in this matter.
 26   ///
 27
      ///
 28
                                                 5
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 6 of 21 Page ID #:583




  1
            2.7    Expert: a person with specialized knowledge or experience in a matter

  2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  3
      an expert witness or as a consultant in this Action.
  4

  5         2.8    House Counsel: attorneys who are employees of a party to this Action.

  6   House Counsel does not include Outside Counsel of Record or any other outside
  7
      counsel.
  8

  9         2.9    Non-Party: any natural person, partnership, corporation, association or

 10   other legal entity not named as a Party to this action.
 11
            2.10 Outside Counsel of Record: attorneys who are not employees of a
 12

 13   party to this Action but are retained to represent or advise a party to this Action and

 14   have appeared in this Action on behalf of that party or are affiliated with a law firm
 15
      that has appeared on behalf of that party, and includes support staff.
 16

 17         2.11 Party: any party to this Action, including all of its officers, directors,
 18   employees, consultants, retained experts, and Outside Counsel of Record (and their
 19
      support staffs).
 20

 21         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 22   Discovery Material in this Action.
 23
            2.13 Professional Vendors: persons or entities that provide litigation
 24

 25   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 26   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 27
      and their employees and subcontractors.
 28
                                                 6
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 7 of 21 Page ID #:584




  1
            2.14 Protected Material: any Disclosure or Discovery Material that is

  2   designated as “CONFIDENTIAL.”
  3
            2.15 Receiving Party: a Party that receives Disclosure or Discovery
  4

  5   Material from a Producing Party.

  6   3.    SCOPE
  7
            The protections conferred by this Stipulation and Order cover not only
  8

  9   Protected Material (as defined above), but also (1) any information copied or

 10   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 11
      compilations of Protected Material; and (3) any testimony, conversations, or
 12

 13   presentations by Parties or their Counsel that might reveal Protected Material.

 14         Any use of Protected Material at trial shall be governed by the orders of the
 15
      trial judge. This Order does not govern the use of Protected Material at trial.
 16

 17   4.    DURATION
 18         FINAL DISPOSITION of the action is defined as the conclusion of any
 19
      appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
 20

 21   has run. Except as set forth below, the terms of this protective order apply through
 22   FINAL DISPOSITION of the action. The parties may stipulate that the they will be
 23
      contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 24

 25   but will have to file a separate action for enforcement of the agreement once all
 26   proceedings in this case are complete.
 27
      ///
 28
                                                 7
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 8 of 21 Page ID #:585




  1
            Once a case proceeds to trial, information that was designated as

  2   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  3
      as an exhibit at trial becomes public and will be presumptively available to all
  4

  5   members of the public, including the press, unless compelling reasons supported by

  6   specific factual findings to proceed otherwise are made to the trial judge in advance
  7
      of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
  8

  9   showing for sealing documents produced in discovery from “compelling reasons”

 10   standard when merits-related documents are part of court record). Accordingly, for
 11
      such materials, the terms of this protective order do not extend beyond the
 12

 13   commencement of the trial.

 14   5.    DESIGNATING PROTECTED MATERIAL
 15
            5.1    Exercise of Restraint and Care in Designating Material for Protection.
 16

 17   Each Party or Non-Party that designates information or items for protection under
 18   this Order must take care to limit any such designation to specific material that
 19
      qualifies under the appropriate standards. The Designating Party must designate for
 20

 21   protection only those parts of material, documents, items or oral or written
 22   communications that qualify so that other portions of the material, documents, items
 23
      or communications for which protection is not warranted are not swept unjustifiably
 24

 25   within the ambit of this Order.
 26         Mass, indiscriminate or routinized designations are prohibited. Designations
 27
      that are shown to be clearly unjustified or that have been made for an improper
 28
                                                8
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 9 of 21 Page ID #:586




  1
      purpose (e.g., to unnecessarily encumber the case development process or to impose

  2   unnecessary expenses and burdens on other parties) may expose the Designating
  3
      Party to sanctions.
  4

  5         If it comes to a Designating Party’s attention that information or items that it

  6   designated for protection do not qualify for protection, that Designating Party must
  7
      promptly notify all other Parties that it is withdrawing the inapplicable designation.
  8

  9         5.2      Manner and Timing of Designations. Except as otherwise provided in

 10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 11
      stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 12

 13   under this Order must be clearly so designated before the material is disclosed or

 14   produced.
 15
            Designation in conformity with this Order requires:
 16

 17               (a) for information in documentary form (e.g., paper or electronic
 18   documents, but excluding transcripts of depositions or other pretrial or trial
 19
      proceedings), that the Producing Party affix at a minimum, the legend
 20

 21   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 22   contains protected material. If only a portion of the material on a page qualifies for
 23
      protection, the Producing Party also must clearly identify the protected portion(s)
 24

 25   (e.g., by making appropriate markings in the margins).
 26         A Party or Non-Party that makes original documents available for inspection
 27
      need not designate them for protection until after the inspecting Party has indicated
 28
                                                  9
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 10 of 21 Page ID #:587




   1
       which documents it would like copied and produced. During the inspection and

   2   before the designation, all of the material made available for inspection shall be
   3
       deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   4

   5   documents it wants copied and produced, the Producing Party must determine which

   6   documents, or portions thereof, qualify for protection under this Order. Then,
   7
       before producing the specified documents, the Producing Party must affix the
   8

   9   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a

  10   portion of the material on a page qualifies for protection, the Producing Party also
  11
       must clearly identify the protected portion(s) (e.g., by making appropriate markings
  12

  13   in the margins).

  14               (b) for testimony given in depositions that the Designating Party identifies
  15
       the Disclosure or Discovery Material on the record, before the close of the
  16

  17   deposition all protected testimony.
  18               (c) for information produced in some form other than documentary and
  19
       for any other tangible items, that the Producing Party affix in a prominent place on
  20

  21   the exterior of the container or containers in which the information is stored the
  22   legend “CONFIDENTIAL.” If only a portion or portions of the information
  23
       warrants protection, the Producing Party, to the extent practicable, shall identify the
  24

  25   protected portion(s).
  26         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  27
       failure to designate qualified information or items does not, standing alone, waive
  28
                                                  10
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 11 of 21 Page ID #:588




   1
       the Designating Party’s right to secure protection under this Order for such material.

   2   Upon timely correction of a designation, the Receiving Party must make reasonable
   3
       efforts to assure that the material is treated in accordance with the provisions of this
   4

   5   Order.

   6   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   7
             6.1    Timing of Challenges. Any Party or Non-Party may challenge a
   8

   9   designation of confidentiality at any time that is consistent with the Court’s

  10   Scheduling Order.
  11
             6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  12

  13   resolution process under Local Rule 37.1 et seq.

  14         6.3    The burden of persuasion in any such challenge proceeding shall be on
  15
       the Designating Party. Frivolous challenges, and those made for an improper
  16

  17   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  18   parties) may expose the Challenging Party to sanctions. Unless the Designating
  19
       Party has waived or withdrawn the confidentiality designation, all parties shall
  20

  21   continue to afford the material in question the level of protection to which it is
  22   entitled under the Producing Party’s designation until the Court rules on the
  23
       challenge.
  24

  25   ///
  26   ///
  27
       ///
  28
                                                  11
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 12 of 21 Page ID #:589




   1
       7.    ACCESS TO AND USE OF PROTECTED MATERIAL

   2         7.1      Basic Principles. A Receiving Party may use Protected Material that is
   3
       disclosed or produced by another Party or by a Non-Party in connection with this
   4

   5   Action only for prosecuting, defending or attempting to settle this Action. Such

   6   Protected Material may be disclosed only to the categories of persons and under the
   7
       conditions described in this Order. When the Action has been terminated, a
   8

   9   Receiving Party must comply with the provisions of section 13 below (FINAL

  10   DISPOSITION).
  11
             Protected Material must be stored and maintained by a Receiving Party at a
  12

  13   location and in a secure manner that ensures that access is limited to the persons

  14   authorized under this Order.
  15
             7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  16

  17   otherwise ordered by the court or permitted in writing by the Designating Party, a
  18   Receiving Party may disclose any information or item designated
  19
       “CONFIDENTIAL” only to:
  20

  21               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  22   well as employees of said Outside Counsel of Record to whom it is reasonably
  23
       necessary to disclose the information for this Action;
  24

  25               (b) the officers, directors, and employees (including House Counsel) of
  26   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  27

  28   ///

                                                  12
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 13 of 21 Page ID #:590




   1
                (c) Experts (as defined in this Order) of the Receiving Party to whom

   2   disclosure is reasonably necessary for this Action and who have signed the
   3
       “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4

   5            (d) the court and its personnel;

   6            (e) court reporters and their staff;
   7
                (f) professional jury or trial consultants, mock jurors, and Professional
   8

   9   Vendors to whom disclosure is reasonably necessary for this Action and who have

  10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  11
                (g) the author or recipient of a document containing the information or a
  12

  13   custodian or other person who otherwise possessed or knew the information;

  14            (h) during their depositions, witnesses, and attorneys for witnesses, in the
  15
       Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  16

  17   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  18   will not be permitted to keep any confidential information unless they sign the
  19
       “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  20

  21   agreed by the Designating Party or ordered by the court. Pages of transcribed
  22   deposition testimony or exhibits to depositions that reveal Protected Material may
  23
       be separately bound by the court reporter and may not be disclosed to anyone except
  24

  25   as permitted under this Stipulated Protective Order; and
  26            (i) any mediator or settlement officer, and their supporting personnel,
  27
       mutually agreed upon by any of the parties engaged in settlement discussions.
  28
                                                   13
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 14 of 21 Page ID #:591




   1
       8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED

   2         IN OTHER LITIGATION
   3
             If a Party is served with a subpoena or a court order issued in other litigation
   4

   5   that compels disclosure of any information or items designated in this Action as

   6   “CONFIDENTIAL,” that Party must:
   7
                 (a) promptly notify in writing the Designating Party. Such notification
   8

   9   shall include a copy of the subpoena or court order;

  10             (b) promptly notify in writing the party who caused the subpoena or order
  11
       to issue in the other litigation that some or all of the material covered by the
  12

  13   subpoena or order is subject to this Protective Order. Such notification shall include

  14   a copy of this Stipulated Protective Order; and
  15
                 (c) cooperate with respect to all reasonable procedures sought to be
  16

  17   pursued by the Designating Party whose Protected Material may be affected.
  18         If the Designating Party timely seeks a protective order, the Party served with
  19
       the subpoena or court order shall not produce any information designated in this
  20

  21   action as “CONFIDENTIAL” before a determination by the court from which the
  22   subpoena or order issued, unless the Party has obtained the Designating Party’s
  23
       permission. The Designating Party shall bear the burden and expense of seeking
  24

  25   protection in that court of its confidential material and nothing in these provisions
  26   should be construed as authorizing or encouraging a Receiving Party in this Action
  27
       to disobey a lawful directive from another court.
  28
                                                  14
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 15 of 21 Page ID #:592




   1
       9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

   2         PRODUCED IN THIS LITIGATION
   3
                 (a) The terms of this Order are applicable to information produced by a
   4

   5   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

   6   produced by Non-Parties in connection with this litigation is protected by the
   7
       remedies and relief provided by this Order. Nothing in these provisions should be
   8

   9   construed as prohibiting a Non-Party from seeking additional protections.

  10             (b) In the event that a Party is required, by a valid discovery request, to
  11
       produce a Non-Party’s confidential information in its possession, and the Party is
  12

  13   subject to an agreement with the Non-Party not to produce the Non-Party’s

  14   confidential information, then the Party shall:
  15
                    (1) promptly notify in writing the Requesting Party and the Non-Party
  16

  17   that some or all of the information requested is subject to a confidentiality
  18   agreement with a Non-Party;
  19
                    (2) promptly provide the Non-Party with a copy of the Stipulated
  20

  21   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  22   specific description of the information requested; and
  23
                    (3) make the information requested available for inspection by the
  24

  25   Non-Party, if requested.
  26             (c) If the Non-Party fails to seek a protective order from this court within
  27
       14 days of receiving the notice and accompanying information, the Receiving Party
  28
                                                 15
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 16 of 21 Page ID #:593




   1
       may produce the Non-Party’s confidential information responsive to the discovery

   2   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   3
       not produce any information in its possession or control that is subject to the
   4

   5   confidentiality agreement with the Non-Party before a determination by the court.

   6   Absent a court order to the contrary, the Non-Party shall bear the burden and
   7
       expense of seeking protection in this court of its Protected Material.
   8

   9   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

  10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  11
       Protected Material to any person or in any circumstance not authorized under this
  12

  13   Stipulated Protective Order, the Receiving Party must immediately (a) notify in

  14   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  15
       to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  16

  17   persons to whom unauthorized disclosures were made of all the terms of this Order,
  18   and (d) request such person or persons to execute the “Acknowledgment and
  19
       Agreement to Be Bound” that is attached hereto as Exhibit A.
  20

  21   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  22         PROTECTED MATERIAL
  23
             When a Producing Party gives notice to Receiving Parties that certain
  24

  25   inadvertently produced material is subject to a claim of privilege or other protection,
  26   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  27
       Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  28
                                                 16
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 17 of 21 Page ID #:594




   1
       procedure may be established in an e-discovery order that provides for production

   2   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   3
       (e), insofar as the parties reach an agreement on the effect of disclosure of a
   4

   5   communication or information covered by the attorney-client privilege or work

   6   product protection, the parties may incorporate their agreement in the stipulated
   7
       protective order submitted to the court.
   8

   9   12.   MISCELLANEOUS

  10         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  11
       person to seek its modification by the Court in the future.
  12

  13         12.2 Right to Assert Other Objections. By stipulating to the entry of this

  14   Protective Order, no Party waives any right it otherwise would have to object to
  15
       disclosing or producing any information or item on any ground not addressed in this
  16

  17   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  18   ground to use in evidence of any of the material covered by this Protective Order.
  19
             12.3 Filing Protected Material. A Party that seeks to file under seal any
  20

  21   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  22   may only be filed under seal pursuant to a court order authorizing the sealing of the
  23
       specific Protected Material at issue. If a Party’s request to file Protected Material
  24

  25   under seal is denied by the court, then the Receiving Party may file the information
  26   in the public record unless otherwise instructed by the court.
  27

  28   ///
                                                  17
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 18 of 21 Page ID #:595




   1
       13.   FINAL DISPOSITION

   2         After the final disposition of this Action, as defined in paragraph 4, within 60
   3
       days of a written request by the Designating Party, each Receiving Party must return
   4

   5   all Protected Material to the Producing Party or destroy such material. As used in

   6   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   7
       summaries, and any other format reproducing or capturing any of the Protected
   8

   9   Material. Whether the Protected Material is returned or destroyed, the Receiving

  10   Party must submit a written certification to the Producing Party (and, if not the same
  11
       person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  12

  13   (by category, where appropriate) all the Protected Material that was returned or

  14   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  15
       abstracts, compilations, summaries or any other format reproducing or capturing any
  16

  17   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  18   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  19
       transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  20

  21   reports, attorney work product, and consultant and expert work product, even if such
  22   materials contain Protected Material. Any such archival copies that contain or
  23
       constitute Protected Material remain subject to this Protective Order as set forth in
  24

  25   Section 4 (DURATION).
  26   ///
  27
       ///
  28
                                                 18
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 19 of 21 Page ID #:596




   1
       14.   VIOLATION

   2   Any violation of this Order may be punished by appropriate measures including,
   3
       without limitation, contempt proceedings and/or monetary sanctions.
   4

   5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

   6

   7
       DATED: 11/30/2020
   8

   9
        /s/JANE DOE
  10   JANE DOE, Plaintiff In Pro Per
  11

  12
       DATED: 11/30/20
  13

  14
       _____________________________________
  15                 , Attorneys for Defendant
  16

  17
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  18

  19
               December 23, 2020
       DATED: ________________________
  20

  21
                  /s/
       _____________________________________
  22   HON. GAIL J. STANDISH
       United States Magistrate Judge
  23

  24

  25

  26

  27

  28
                                               19
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 20 of 21 Page ID #:597




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on ______ [date] in the case of Doe v. County of Orange, et al (Case #8:20-cv-
   9   00322-JWH-GJS). I agree to comply with and to be bound by all the terms of this
  10   Stipulated Protective Order and I understand and acknowledge that failure to so
  11   comply could expose me to sanctions and punishment in the nature of contempt. I
  12   solemnly promise that I will not disclose in any manner any information or item that
  13   is subject to this Stipulated Protective Order to any person or entity except in strict
  14   compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28                   Signature: __________________________________
                                                  20
Case 8:20-cv-00322-JWH-GJS Document 59 Filed 12/23/20 Page 21 of 21 Page ID #:598




   1                                                        PROOF OF SERVICE
                                                      (CCP §§ 1013(a) and 2015.5; FRCP 5)
   2   State of California,          )
                                     ) ss.
   3   County of San Diego.          )

                 I am employed in the County of San Diego, State of California. I am over the age of 18 and not a party to the within action; my
   4   business address is 2011 Palomar Airport Road, Suite 207, Carlsbad, California 92011.

   5              On this date, I served the foregoing document described as STIPULATED PROTECTIVE ORDER on the interested parties in
       this action by transmitting the same via electronic mail and by placing same in a sealed envelope, postage fully prepaid, addressed as
   6   follows:

   7    Jane Doe
        Courtproceeding9@gmail.com
   8
        PLAINTIFF IN PRO SE
   9
          (BY MAIL) - I caused such envelope(s) with postage thereon fully prepaid to be placed in the United States mail in South Pasadena,
          California to be served on the parties as indicated on the attached service list. I am “readily familiar” with the firm’s practice of
  10      collection and processing correspondence for mailing. Under that practice, it would be deposited with the U.S. Postal Service on that
          same day with postage thereon fully prepaid at South Pasadena, California in the ordinary course of business. I am aware that on motion
  11      of the party served, service is presumed invalid if postal cancellation date or postage meter date is more than one day after date of
          deposit for mailing in affidavit.
  12
          (BY CERTIFIED MAIL) – I caused such envelope(s) with postage thereon fully prepaid via Certified Mail Return Receipt Requested
          to be placed in the United States Mail in Orange, California.
  13
          BY EXPRESS MAIL OR ANOTHER METHOD OF DELIVERY PROVIDING FOR OVERNIGHT DELIVERY
  14
          (BY ELECTRONIC FILING AND/OR SERVICE) – I served a true copy, with all exhibits, electronically on Plaintiff Jane Doe at
  15      the email address on file with the Court which is redacted herein per request of Plaintiff Jane Doe through the Court’s CM/ECF
          Electronic Filing system: November 30, 2020
  16      FEDERAL EXPRESS - I caused the envelope to be delivered to an authorized courier or driver authorized to receive documents with
          delivery fees provided for.
  17
          (BY FACSIMILE) - I caused the above-described document(s) to be transmitted to the offices of the interested parties at the facsimile
  18      number(s) indicated on the attached Service List and the activity report(s) generated by facsimile number (714) 823-4101 indicated all
          pages were transmitted.
  19
          (BY PERSONAL SERVICE) - I caused such envelope(s) to be delivered by hand to the office(s) of the addressee(s).
  20
          Executed on November         30, 2020 at Carlsbad, California.
  21

  22

  23
                                                          VICKI WOOD
  24                                                      vwood@ccmslaw.com | legalservices@ccmslaw.com

  25

  26

  27

  28
                                                                        21
